       Case 19-00827-ELG            Doc 95      Filed 03/08/21 Entered 03/08/21 10:22:15      Desc Main
                                               Document      Page 1 of 3
The order below is hereby signed.

Signed: March 8 2021




                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF COLUMBIA



            In re                                                   Case No. 19-00827 (ELG)
            Quincy Street Townhomes II LLC,
                                                                    Chapter 11
                                     Debtor.


                  ORDER APPROVING SETTLEMENT OF OBJECTION TO CLAIM OF
                             CMX CONSTRUCTION GROUP LLC


                The Court having considered the Motion for Approval of Settlement of Debtor’s

        Objection to Claim of CMX Construction Group LLC(“CMX”) (the “Motion”); and the Court

        having found that notice of the Motion was proper and that the settlement proposed in the

        Motion is reasonable and in the best interest of the estate and creditors;

                NOW, THEREFORE, IT IS HEREBY ORDERED:

                1.      The Motion is granted; and

                2.      CMX is allowed an unsecured claim in the amount of $212,045.00 in this case.




        WE ASK FOR THIS:
Case 19-00827-ELG      Doc 95    Filed 03/08/21 Entered 03/08/21 10:22:15   Desc Main
                                Document      Page 2 of 3



/s/ Nelson C. Cohen
Nelson C. Cohen (DC Bar No. 08994)
WHITEFORD TAYLOR & PRESTON, LLP
111 Rockville Pike, Suite 800
Rockville, Maryland 20852
Telephone: (301) 804-3618
Facsimile: (301) 804-3647
Email: ncohen@wtplaw.com
Counsel for Debtor


/s/ James M. Loots
James M. Loots #384763
Law Offices of James M. Loots PC
634 G Street SE Ste 200
Washington DC 20003
(202) 536-5650
Facsimile (202) 315-3515
Email: jloots@lootslaw.com
Counsel for CMX Construction Group LLC


/s/ Mary Joanne Dowd
Mary Joanne Dowd, DC Bar No. 400276
Arent Fox LLP
1717 K Street, NW
Washington, DC 20036-5342
Telephone: (202) 857-6059
Facsimile: (202) 857-6395
Email: mary.dowd@arentfox.com
Counsel for ACF Holding DE LLC


/s/ Kristen S. Eustis
Kristen S. Eustis (Federal Bar No. MD 28984)
Office of the United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314
703-557-7227
Kristen.S.Eustis@usdoj.gov
Counsel for U.S. Trustee




                                               2
Case 19-00827-ELG       Doc 95     Filed 03/08/21 Entered 03/08/21 10:22:15           Desc Main
                                  Document      Page 3 of 3



Copies to: All attorneys who have entered an appearance and who are registered e-filers.



                                        [End of Order]



                       CERTIFICATION AS TO CONSENT ORDER

       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
Court are identical to those set forth in the original consent order; and that the signatures
represented by the /s/ on the copy of the consent order submitted to the Court reference the
signatures of consenting parties obtained on the original consent order.



                                            /s/ Nelson C. Cohen
                                            Nelson C. Cohen




                                               3
